                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


 Central States Southeast & Southwest             Case No. 0:18-cv-1863-SRN-KMM
 Areas Pension Fund; Central States
 Southeast and Southwest Areas Health
 and Welfare Fund; and Charles A.
 Whobrey, Trustee;

       Plaintiffs,

 v.

 Lakeville Transportation, Inc.; Wren                       ORDER
 Corporation; Summit Renovation and
 Design, Inc.; LME, Inc.; Wren
 Equipment, LLC; Terminal Properties,
 LLC; Superior Properties Management,
 Inc.; Wren Enterprises, LLC; R&L
 Cartage Properties, LLC; Lakeville
 Logistics, Inc.; Iowa Terminal Properties,
 LLC; Rock Island Properties, LLC; JMW
 Properties, LLC; Omaha Properties,
 LLC; Turk Trust, LLC; Roger Wilsey;
 Shari Taylor Wilsey; and Finish Line
 Express, LLC;

       Defendants.


       This matter is before the Court following the withdrawal of counsel for LME,
Inc., and Wren Equipment, LLC, and the Assignment for Benefit of Creditors of the
same two defendants to Alliance Management, LLC. The Court recently held a status
conference to discuss this matter and sought input from all parties regarding whether
to enter a complete or partial stay. For the reasons set forth below, the Court orders
that this matter be STAYED in most respects. The deadlines currently contained in
the Pretrial Scheduling Order (ECF 107) are suspended. Formal discovery is
suspended as well. The Court will hold a status conference in 60 days to discuss
whether the stay should continue to remain in effect, should be lifted, or should be
altered in some way.

       In determining whether to grant a stay, the Court considers the following
factors:

       (1) whether a stay would unduly prejudice or present a clear tactical
       disadvantage to the non-moving party; (2) whether a stay will simplify
       the issues in question and trial of the case; and (3) whether discovery is
       complete and whether a trial date has been set.

Card Tech. Corp. v. DataCard Corp., No. 05-cv-2546 (MJD/SRN), 2007 WL 551615 at
*3 (D. Minn. Feb. 21, 2007). The Court has substantial discretion to weigh these
factors in light of the unique circumstances of the case before it and to decide
whether a stay is appropriate using its inherent power to manage litigation. 1 See
Honeywell Intern., Inv. V. Furuno Elec. Co. Ltd., No. 09-cv-3601 (MJD/AJB), 2010 WL
3023529 at *2 (D. Minn. July 30, 2010) (citations omitted).

       Against this legal backdrop, the Court finds that a stay for at least the next 60
days is appropriate for two reasons. First, two of the lead defendants are now
unrepresented, and corporations may not appear pro se in federal court. Antioch Co. v.
Scrapbook Borders, Inc., 210 F.R.D. 645, 647 (D. Minn. 2002); see also Rowland v. California
Men’s Colony, 506 U.S. 194, 202 (1993). Unless those defendants are able to obtain
counsel, they will be found in default, precluding a ruling on the merits. See Forsythe v.
Hales, 255 F.3d 487, 490 (8th Cir. 2001); Antioch, 210 F.R.D. at 647 n.1. Second, these
two lead defendants have significant amounts of discovery that will need to be
produced in order to resolve this litigation. However, due to the receivership, they
cannot readily provide that discovery, whether they are treated as defendants or as
third parties. This reality will render discovery very difficult, if not impossible, in the
near term.


1
  The Court declines to determine whether the receivership at issue, entered in
accordance with Minnesota Statutes chapters 576 and 577, requires a stay as a matter
of law, a point about which the parties disagree. Because the Court determines that a
stay is appropriate whether it is mandatory or discretionary, further consideration of
this question is not necessary.
       During the status conference, some defendants suggested that this matter
should be stayed except as to settlement discussions. The Court agrees with this
course of action. The Court is willing to schedule this matter for a settlement
conference for the remaining defendants if the parties first undertake sincere efforts
to resolve the litigation through direct negotiations. Therefore, during the next 60
days, the remaining defendants and plaintiffs should engage in focused settlement
discussions with their respective clients and with one another. These discussions
must include the exchange of specific offers and demands and must involve a sincere
effort to resolve the litigation without further expense and without further
intervention of the Court. 2 A telephonic status conference to discuss next steps in
this matter will be scheduled for Tuesday, November 12, 2019. One week prior to
the telephonic status conference, counsel for each party must email the Court a
confidential communication to update the Court regarding the status of these
negotiations. In addition, counsel for the receiver is invited to participate in this call
and to submit any communication it believes appropriate.

           Accordingly, IT IS HEREBY ORDERED THAT:

      1.     The above matter is STAYED for 60 days.
      2.     The parties are ordered to engage in meaningful settlement discussions.
      3.     On or before November 5, 2019, counsel for each party must email the
             Court a confidential communication to update the Court regarding the
             status of the settlement negotiations. Emails should be directed to
             menendez_chambers@mnd.uscourts.gov.


    Date: September 12, 2019                   s/Katherine Menendez
                                               Katherine Menendez
                                               United States Magistrate Judge




2
 The Court also encourages counsel for the plaintiffs to communicate in good faith
with the receiver in a sincere effort to resolve this litigation was to LME and Wren
Equipment, LLC through the receivership. However, given that those entities lack
counsel, the Court does not order them to participate directly in those negotiations.
